Citation Nr: 1124884	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to educational assistance under Chapter 30, Title 38, United States Code.

2.  Entitlement to educational assistance under Chapter 1606, Title 10, United States Code.

3.  Entitlement to educational assistance under Chapter 1607, Title 10, United States Code.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to October 1971.  This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1970 to October 1971, and no military service of any kind is shown following his October 1971 separation date.

2.  The Department of Defense (DoD) has determined that the Veteran is not eligible for educational assistance under Chapter 1606, Title 10, United States Code (Montgomery GI Bill- Select Reserves (MGIB-SR)) or educational assistance under Chapter 1607, Title 10, United States Code (Reserve Educational Assistance Program (REAP)).


CONCLUSIONS OF LAW

1.  The criteria for eligibility for educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) have not been met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2010); 38 C.F.R. § 21.7042 (2010).

2.  The criteria for eligibility for MGIB-SR educational assistance benefits have not been met.  10 U.S.C.A. § 16132 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7540, 21.7550 (2010).

3.  The criteria for eligibility for REAP educational assistance benefits have not been met.  10 U.S.C.A. §§ 16161, 16162 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7540, 21.7550 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2010).  In this case, however, the essential facts are not in dispute; the case rests solely on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  

The Veteran served on active duty in the Army from August 1970 to October 1971.  In April 2009, the Veteran filed a claim seeking educational assistance benefits.

A.  MGIB

An individual may establish eligibility for basic educational assistance under MGIB by showing that he first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. §21.7042(a)(1).  In the instant matter, the Veteran is shown to have served on active duty from August 1970 to October 1971.  He is not shown to have had any military service after June 30, 1985.  Thus, he does not meet the criteria for any educational assistance under MGIB.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5).  Where, as here, the law and not the evidence is dispositive, the claim for education benefits under MGIB must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


B.  MGIB-SR & REAP

MGIB-SR is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, as well as the Army and Air National Guard.  Educational benefits are available to a member of the Selected Reserve when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension.  38 U.S.C.A. § 16132; 38 C.F.R. § 21.7540.

The Reserve components decide who is eligible for the program and VA makes the payments for the program.  VA regulations provide that a determination of an individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).

REAP provides educational assistance for members of the reserve components called or ordered to active service in response to a war or national emergency declared by the President or the Congress, in recognition of the sacrifices that those members make in answering the call to duty.  10 U.S.C.A. § 16161.  Eligibility for REAP educational benefits is determined by DoD and VA pays the benefits from funds contributed by DoD to each member entitled to educational assistance.  10 U.S.C.A. §§ 16162.  VA has no authority to determine eligibility for REAP educational benefits.  Cf. 38 C.F.R. § 21.7540(a).

In May 2009, DoD determined that the Veteran was ineligible for both MGIB-SR and REAP educational assistance benefits.  Since DoD has not certified that the Veteran is eligible for educational assistance benefits, the Veteran cannot be awarded MGIB-SR or REAP by VA as a matter of law.  VA is bound by the determinations of DoD in this matter and cannot award education assistance benefits under these programs in the first instance.  38 C.F.R. §§ 21.7540, 21.7550.  

To the extent the Veteran is raising an argument couched in equity, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the Veteran's claims for educational assistance under MGIB, MGIB-SR, and REAP must be denied.


ORDER

Eligibility for educational assistance benefits under MGIB, is denied.

Eligibility for educational assistance benefits under MGIB-SR, is denied.

Eligibility for educational assistance benefits under REAP, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


